DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on July 21, 2021.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 7/21/2021 and 10/21/2021 have been considered by the examiner.

Drawings
4.	The drawings were received on July 21, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Lee et al (WO2012074311).
 	Regarding claim 1, AAPA discloses a power electronics system (i.e. circuit of Figure 2), comprising: 
 	a first inverter (Fig. 2, bridge (inverter) 1) configured to receive direct current (DC) power (Fig. 2, DC signal inputted to bridge (inverter) 1 and bridge (inverter) 2) from a power source (Fig. 2, circuit outputting DC signal inputted to bridge (inverter) 1 and bridge (inverter) 2); 
 	a second inverter (Fig. 2, bridge (inverter) 2) configured to receive DC power (Fig. 2, DC signal inputted to bridge (inverter) 1 and bridge (inverter) 2) from the power source (Fig. 2, circuit outputting DC signal inputted to bridge (inverter) 1 and bridge (inverter) 2); 
 	a first output inductor (Fig. 2, main inductors LA1-LC1) connected in series to an alternating current (AC) output (Fig. 2, outputs A1-C1) of the first inverter (Fig. 2, bridge (inverter) 1); 
 	a second output inductor (Fig. 2, main inductors LA2-LC2) connected in series to an AC output (Fig. 2, outputs A2-C2) of the second inverter (Fig. 2, bridge (inverter) 2); and
 	an AC power output (Fig. 2, output terminals outputting currents iA-iC) to provide current (Fig. 2, currents iA-iC).
 	AAPA fails to disclose a coupling inductor configured to receive current from the first output inductor and the second output inductor; and an AC power output to provide current from the coupling inductor.
 	However, Lee et al discloses a coupling inductor (Fig. 3, current balancer 400) configured to receive current from an alternating current (AC) output (Fig. 3, output terminals outputting signals from AC-DC-AC inverter 200 to current balancer 400) of a first inverter (Fig. 3, AC-DC-AC inverter 200) and an alternating current (AC) output (Fig. 3, output terminals outputting signals from AC-DC-AC inverter 300 to current balancer 400) of a second inverter (Fig. 3, AC-DC-AC inverter 300); and an AC power output (Fig. 3, output terminals outputting signals from current balancer 400) to provide current from the coupling inductor (Fig. 3, current balancer 400).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of AAPA, by including a coupling inductor, as taught by Lee et al, such that the coupling inductor receives current from the first output inductor and the second output inductor, in order to obtain a circuit capable of reducing size and self-current ripple of output filer inductors.  
 	Regarding claim 3, AAPA fails to disclose wherein the coupling inductor includes a coil winding around a coupled core and a self-inductance core.
 	However, Lee et al discloses wherein a coupling inductor (i.e. current balancer 400 of Figure 3 composes of a coupling inductor) (See paragraph [0001] and Technical Field) includes a coil winding (i.e. winding wire wound around cores within coupling inductor of current balancer) (See Summary of the Invention and paragraph [0015]) around a coupled core (i.e. cores bonded in which a winding wire is wound around) (See Summary of the Invention and paragraph [0015]) and a self-inductance core (i.e. self-inductance present within the current balancer) (See paragraph [0046]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of AAPA, by including a coupling inductor, as taught by Lee et al, in order to obtain a circuit capable of reducing size and self-current ripple of output filer inductors.
 	Regarding claim 5, AAPA discloses a power electronics system (i.e. circuit of Figure 2), comprising: 
 	a first multi-phase inverter (Fig. 2, bridge (inverter) 1) configured to receive direct current (DC) power (Fig. 2, DC signal inputted to bridge (inverter) 1 and bridge (inverter) 2) from a power source (Fig. 2, circuit outputting DC signal inputted to bridge (inverter) 1 and bridge (inverter) 2); 
 	a second multi-phase inverter (Fig. 2, bridge (inverter) 2) configured to receive DC power (Fig. 2, DC signal inputted to bridge (inverter) 1 and bridge (inverter) 2) from the power source (Fig. 2, circuit outputting DC signal inputted to bridge (inverter) 1 and bridge (inverter) 2); 
 	a first plurality of output inductors (Fig. 2, main inductors LA1-LC1), each of the first plurality of output inductors (Fig. 2, main inductors LA1-LC1) connected in series to an output phase (Fig. 2, outputs A1-C1) of the first multi-phase inverter (Fig. 2, bridge (inverter) 1); 15Attorney Docket No.: S2177-708320(VAN-0103) 
 	a second plurality of output inductors (Fig. 2, main inductors LA2-LC2), each of the second plurality of output inductors (Fig. 2, main inductors LA2-LC2) connected in series to an output phase (Fig. 2, outputs A2-C2) of the second multi-phase inverter (Fig. 2, bridge (inverter) 2); and 
 	a multi-phase alternating current (AC) power output (Fig. 2, output terminals outputting currents iA-iC) to provide current (Fig. 2, currents iA-iC) 
 	AAPA fails to disclose a plurality of coupling inductors, each of the plurality of coupling inductors configured to receive current from a respective output inductor of the first plurality of output inductors and a respective output inductor of the second plurality of output inductors; and a multi-phase alternating current (AC) power output to provide current from the plurality of coupling inductors. 
 	 However, Lee et al discloses a plurality of coupling inductors (Fig. 3, current balancer 400) each of the plurality of coupling inductors (Fig. 3, current balancer 400) configured to receive current from a respective output (Fig. 3, any of output terminals outputting signals from AC-DC-AC inverter 200 to current balancer 400) of a first plurality of outputs (Fig. 3, output terminals outputting signals from AC-DC-AC inverter 200 to current balancer 400) of a first multi-phase phase inverter (Fig. 3, AC-DC-AC inverter 200) and a respective output (Fig. 3, any of output terminals outputting signals from AC-DC-AC inverter 300 to current balancer 400) of a second plurality of outputs (Fig. 3, output terminals outputting signals from AC-DC-AC inverter 300 to current balancer 400) of a second multi-phase inverter (Fig. 3, AC-DC-AC inverter 300); and a multi-phase alternating current (AC) power output (Fig. 3, output terminals outputting signals from current balancer 400) to provide current from the plurality of coupling inductors (Fig. 3, current balancer 400).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of AAPA, by including a plurality of coupling inductors, as taught by Lee et al, such that the plurality of coupling inductors receives current from a respective output inductor of the first plurality of output inductors and second output inductors, in order to obtain a circuit capable of reducing size and self-current ripple of output filer inductors.  
 	Regarding claim 7, AAPA fails to disclose wherein each of the plurality of coupling inductors includes a coil winding around a coupled core and a self-inductance core.
 	However, Lee et al discloses wherein each of a plurality of coupling inductors (i.e. current balancer 400 of Figure 3 composes of a coupling inductor) (See paragraph [0001] and Technical Field) includes a coil winding (i.e. winding wire wound around cores within coupling inductor of current balancer) (See Summary of the Invention and paragraph [0015]) around a coupled core (i.e. cores bonded in which a winding wire is wound around) (See Summary of the Invention and paragraph [0015]) and a self-inductance core (i.e. self-inductance present within the current balancer) (See paragraph [0046]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of AAPA, by including a plurality of coupling inductors, as taught by Lee et al, in order to obtain a circuit capable of reducing size and self-current ripple of output filer inductors.  

Allowable Subject Matter
7.	Claims 9-20 are allowed.
8.	Claims 2, 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 2, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power electronics system further comprising 
a control system configured to provide a control signal associated with a disturbance frequency, determine an amplitude of oscillation in an output power of the AC power output, wherein the oscillation is caused by the disturbance frequency, detect an islanding condition, if the amplitude of oscillation is below a threshold, and disconnect the grid from the AC power output if the islanding condition is detected.

Regarding claim 4, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power electronics system
 	wherein the coil winding includes a series of elongated turns. 

Regarding claim 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power electronics system further comprising 
 	a control system configured to provide a control signal associated with a disturbance frequency, determine an amplitude of oscillation in an output power of the AC power output, wherein the oscillation is caused by the disturbance frequency, detect an islanding condition, if the amplitude of oscillation is below a threshold, and disconnect the grid from the AC power output if the islanding condition is detected.

Regarding claim 8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power electronics system
 	wherein the coil winding includes a series of elongated turns. 

Regarding claims 9-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An inductor coil winding comprising: 
 	a first terminal; 
 	a series of concentric turns in a first plane, the series of concentric turns leading in from the first terminal and having a diameter allowing for an opening within the series of concentric turns; 
 	a series of elongated turns in a second plane, the series of elongated turns leading in from the series of concentric turns and having a length greater than the diameter of the series of concentric turns, and allowing for an opening within the series of elongated turns; and 
 	a second terminal, the second terminal leading out form the series of elongated turns.

Regarding claims 14-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A filter assembly comprising: 
 	a first self-inductance core; 
 	a second self-inductance core; 
 	a coupler core; 
 	a first plurality of inductor coil windings, each of the first plurality of inductor coil windings having a series of first turns around the first self-inductance core, and a series of second turns around the first self-inductance core and the coupler core; and 
 	a second plurality of inductor coil windings, each of the second plurality of inductor coil windings having a series of first turns around the second self-inductance core, and a series of second turns around the second self-inductance core and the coupler core.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu et al (US 2014/0152413) deals with a coupled inductor structure, Wang et al (US 2013/0229836) deals with a multiple inverter and active power filter system, West (US 2004/0223348) deals with a power converter with ripple current cancellation using skewed switching techniques, Salmon et al (WO/2009/132427A1) deals with a multi-level voltage inverter, Kolb et al (DE102007063434A1) deals with an inverter system and control method, and Dijkhuizen et al (WO/2013/174420A1) deals with current injection in a cascaded two-level inverter.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838